Citation Nr: 0020823	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 40 percent for status 
post L2-L3 laminectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from November 1981 to November 1985.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In April 1986, service connection was established for a low 
back disorder (traumatic arthritis of the lumbosacral spine).  
A 10 percent rating was granted in a February 1993 rating 
determination.  

This appeal ensued following a November 1998 rating action 
which granted a temporary total rating (TTR) based on 
treatment of the veterans service-connected low back 
disorder in 1998.  Following the TTR, the RO determined the 
disability rating was to return to 20 percent.  The veteran 
appealed and provided testimony at a personal hearing in July 
1999.  A hearing officer determined that a 40 percent 
evaluation was warranted for the veterans low back disorder, 
now classified as status post L2-L3 laminectomy.  


REMAND

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran was afforded a VA examination most recently in 
August 1998.  Subsequent to that examination, the RO obtained 
copies of VA outpatient treatment pertaining to the veterans 
back disabilities, as well as statements pertaining to the 
veterans use of sick leave.  At the hearing held before a 
hearing officer in July 1999, the veteran testified that his 
back pain was getting worse.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The duty to assist under 38 U.S.C.A. § 5107(a), also 
includes affording medical examination that considers a 
veteran's prior medical examinations and treatment.  Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

The Board is of the opinion that a current examination is 
necessary in order to determine the level of impairment of 
the veterans low back disorder.  Therefore, pursuant to VAs 
duty to assist the appellant in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issue of entitlement to an increased 
evaluation for status post L2-L3 laminectomy pending a remand 
of the case to the RO for further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a 
thorough VA examination to determine the 
current nature and extent of all back 
disability.  It is imperative that the 
claims folder, to include this Remand, be 
available for review by any examiner 
prior to examination.  Complete range of 
motion studies and all indicated tests 
should be conducted.

The examiner should determine whether the 
veteran's back exhibits weakened 
movement, excess fatigability, or 
incoordination.  Also, the examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used over a period of time.  These 
determinations should be expressed, if 
feasible, in terms of the degree of 
additional loss of  motion due to 
weakened movement, excess fatigability, 
incoordination, or pain on use or during 
flare-ups.  If these determinations 
cannot be made, or cannot be expressed in 
terms of the degree of additional loss of 
range of motion, the examiner should so 
state for the record.

All functional limitations of the back 
disability must be fully described.  The 
factors upon which medical opinions are 
based must be set forth in the reports.

3.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the examinations 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).  
Thereafter, the case should be reviewed 
by the RO.  Consideration should be 
accorded as to whether 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59 apply, and if 
so, whether they provide a basis for any 
change in the award of compensation 
benefits.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.  By this action, the intimates no opinion, 
legal or factual, as to the ultimate disposition warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

